UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1348


In re: WILLIE HERNANDEZ FLEMING,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:14-cr-00400-RDB-1)


Submitted: May 20, 2021                                           Decided: May 28, 2021


Before MOTZ and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Willie Hernandez Fleming, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Hernandez Fleming petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on several of his motions and seeking an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court has denied Fleming’s motions. United States v. Fleming, No. 1:14-

cr-00400-RDB-1 (D. Md. Mar. 3, 2021). Accordingly, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2